On the 26th day of May, 1910, judgment was rendered in the district court of Seminole county against appellant, and he was sentenced to confinement in the state penitentiary at McAlester for a period of five years for the offense of manslaughter in the first degree.
The transcript of the record was not filed in this court until February 4, 1911, which was over eight months after the judgment was entered against appellant. Under the law appeals must be perfected in felony cases within six months from the date of the rendition of the judgment. As this was not done in the case at bar we have no discretion except to dismiss the appeal for want of jurisdiction. See Farmer v. State, 5 Okla. Crim. 151,114 P. 753.
ARMSTRONG and DOYLE, JJ., concur. *Page 37